19 F.3d 11
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Stanley JAMES, Plaintiff Appellant,v.STATE of North Carolina;  Michael S. Hamden;  DanieleGerard, Defendants Appellees.
No. 93-7103.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 24, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh;  Terrence W. Boyle, District Judge.  (CA-93-581-CRT-BO).
Paul Stanley James, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  James v. State of North Carolina, No. CA-93-581-CRT-BO (E.D.N.C. Oct. 5, 1993).  We deny James's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 James's complaint alluded to causes of action he might have brought had he gained the assistance of the North Carolina Prisoner Legal Services.  Those claims are not foreclosed by our affirmance because they were not raised or adjudicated in this action